PER CURIAM.
Calvin McCall appeals the trial court’s summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. McCall’s motion and the appellate record fail to conclusively establish that McCall is not entitled to relief. Therefore, this case is reversed and remanded with directions to the trial court to either conduct an evidentiary hearing or attach to its order those portions of the record that show McCall is not entitled to relief. See Carter v. State, 632 So.2d 1139 (Fla. 4th DCA 1994); Lewis v. State, 613 So.2d 115 (Fla. 4th DCA 1993).
REVERSED AND REMANDED.
GUNTHER, C.J., and KLEIN and SHAHOOD, JJ., concur.